                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT GREENVILLE

  RICKY UPCHURCH, as Executor of The       )
  Estate of JUANITA UPCHURCH, For the      )
  use and benefit of the next of kin of    )
  CLAYTON UPCHRUCH,                        )
                                           )
                  Decedent,                )
                                           )
  v.                                       )   No. 19-CV-00149
                                           )
  NATIONAL RIFLE ASSOCIATION and           )
  LIFE INSURANCE COMPANY OF                )
  NORTH AMERICA,                           )
                                           )
                  Defendant.               )
 ______________________________________________________________________________

               RESPONSE IN OPPOSITION TO MOTION TO AMEND
 ______________________________________________________________________________

          Pursuant to Rule 15 of the Federal Rules of Civil Procedure, Defendants Life Insurance

 Company of North America (“LINA”) and the National Rifle Association (“NRA”) collectively

 (“Defendants”) submit their Response in Opposition to the Decedent’s Motion to Amend, Doc.

 No. 16 (“Motion”). The Decedent’s Motion should be denied because it seeks to add an incorrect

 party that is not even a legal entity, fails to inform the Court of all the changes made to the

 Amended Complaint, is untimely, and contains factual inaccuracies.

                                          I.     FACTS

          This case is riddled with delay, and the Decedent’s Motion is yet another example.

 Although the Decedent died on August 22, 2014, the Decedent did not initiate the processing for

 the claim of accidental death insurance benefits by submitting a claim form until four years later

 on November 10, 2018. Answer of LINA, Fifth Defense. A decision was never made on the

 Decedent’s accidental death insurance claim.       Answer of LINA, ¶ 12.         The third-party



 758167
Case 2:19-cv-00149-PLR-CRW Document 18 Filed 11/20/19 Page 1 of 5 PageID #: 90
 administrator, AGIA, closed the claim without a decision because the Decedent’s family and

 counsel failed to respond to AGIA’s communications and, therefore, AGIA did not receive the

 necessary documentation requested from the Decedent to review the claim. Id. Instead of

 providing AGIA the information it needed and going through the claims process, the Decedent

 filed the present lawsuit on July 1, 2019 to collect amounts he claims are allegedly owed under his

 group accidental death insurance policy. Id.; see generally Complaint; see also Complaint, ¶¶ 1,

 12, 13, and WHEREFORE 1.

        Defendants removed this action on August 15, 2019, and filed their answers on August 22,

 2019. See Doc. Nos. 1, 10, 11. On September 9, 2019, undersigned counsel indicated she was in

 the process of filing a motion to dismiss and alerted Decedent’s counsel to several incorrect

 allegations in the Complaint. Decedent’s counsel responded that he intended to file a motion to

 amend. On September 30, 2019, Decedent’s counsel sent undersigned counsel a copy of the

 proposed amended complaint. Notably, the Decedent did not draw undersigned counsel’s attention

 to the fact that he wanted to substitute “LINA, Inc.” for LINA.

        On October 7, 2019, undersigned counsel declined to consent to the Amended Complaint

 given the disagreement about the decedent’s new factual allegations in Paragraph 12: “Despite Mr.

 Upchurch's family’s diligent efforts to investigate and collect on this policy the Defendant has yet

 honor their obligation and pay pursuant to the policies terms, effectively denying this claim.”

 Amended Complaint, Doc. No. 15.

        Although the Decedent was free to file his Motion to Amend on October 7, 2019, the

 Decedent waited until November 19, 2019 to file his Motion. See Motion.

        The Decedent included untrue and inaccurate information in his Motion. In Paragraph 3,

 the Decedent states “After correspondence with the defendant, the plaintiff has learned that LINA,




                                     2
Case 2:19-cv-00149-PLR-CRW Document 18 Filed 11/20/19 Page 2 of 5 PageID #: 91
 Inc. also maintains the policy in question. As such, the plaintiff moves to add LINA, Inc as a named

 defendant. The plaintiff moves to maintain the action against both LINA, Inc., the principal

 corporation, as well as the National Rifle Association (NRA), the agent organization, as they both

 worked in concert to bring about the breach of contract upon the plaintiff.” Doc. No. 16, PageID

 #84-85. This is incorrect. Undersigned counsel never indicated that LINA, Inc. is a policy holder.

 LINA, Inc. is not even a legal entity. LINA, the initial party sued, is the proper party. Undersigned

 counsel has, however, repeatedly asked the Decedent’s counsel to dismiss the NRA because the

 policy the Decedent had with the NRA is a fully insured policy by LINA. Additionally, the NRA

 was not the claims administrator. Thus, it is not a necessary or proper party. The Decedent’s

 counsel, however, never responded to undersigned counsel.

        In his Motion, the Decedent also mischaracterizes the changes made to the Amended

 Complaint. He indicates he has changed three small facts: the type of tournament, the date of

 death, and name of a hospital. See Motion. Although not discussed by the Decedent’s counsel,

 the Amended Complaint, also changes Paragraph 12 from “Despite the facts as alleged above the

 defendant has denied payment under to pursuant to the policy as stated in ‘Exhibit D’” to “Despite

 Mr. Upchurch's family’s diligent efforts to investigate and collect on this policy the Defendant has

 yet honor their obligation and pay pursuant to the policies terms, effectively denying this claim.”

 See Doc. No. 15. It is surprising the Decedent failed to acknowledge this change since this was

 one reason Defendants identified for why they would not consent to the Amended Complaint.

 Defendants have repeatedly told the Decedent’s counsel that the Decedent’s family and counsel

 refused to respond to Defendants during the claims process. Thus, it is unclear why the Decedent

 has alleged his family made “diligent efforts to collect on this policy.”




                                     3
Case 2:19-cv-00149-PLR-CRW Document 18 Filed 11/20/19 Page 3 of 5 PageID #: 92
        After reviewing the Motion, undersigned counsel asked Decedent’s counsel to immediately

 correct his Motion. Since he has yet to do so, LINA filed the present Response.

                                         II.     ANALYSIS

        While Defendants acknowledge that leave to amend a complaint is typically freely given,

 it should not be permitted here because the Decedent seeks to add an incorrect party that is not

 even a legal entity, fails to inform the Court of all the changes made to the Amended Complaint,

 is untimely, and contains factual inaccuracies. Defendants are reasonable. They would not object

 to correcting dates, names of hospitals, and the type of tournament; but Defendants cannot agree

 to allow the Decedent to add an incorrect party and factual inaccuracies.

        The Decedent states “[i]n determining whether to permit amendment, the court should

 consider the following factors: undue delay in filing, lack of notice to the opposing party, bad faith

 by the moving party, repeated failure to cure deficiencies by previous amendments, undue

 prejudice to the opposing party, and futility of amendment.” Doc. No. 17. Even considering the

 factors he identifies, the Decedent’s Motion should be denied.

        First, allowing the Decedent to add “LINA, Inc.”, which is not a legal entity is futile and

 would cause undue prejudice to the Defendants because Defendants would be forced to file a

 Motion to Dismiss to get the improper entity dismissed. Additionally, it would prejudice the

 Decedent because it would dismiss the only proper party to this lawsuit, LINA, and waste judicial

 resources in the process. Second, there is undue delay. The Decedent filed his initial complaint

 on July 1, 2019 and did not seek to amend his complaint until over three months later. In his

 Motion, he also does not explain the cause of the delay. Third, allowing inaccurate factual changes

 to Paragraph 12 is futile. The Decedent’s claim file clearly shows that his family and counsel

 repeatedly failed to respond to Defendants and Defendants’ claims administrator. Despite repeated




                                     4
Case 2:19-cv-00149-PLR-CRW Document 18 Filed 11/20/19 Page 4 of 5 PageID #: 93
 requests from undersigned counsel, the Decedent’s counsel has not provided undersigned counsel

 with any evidence to the contrary.

                                       III.    CONCLUSION

        The present case is plagued by delay and mistakes. The Decedent’s Motion should be

 denied because allowing it would permit more delay and waste more of the Court’s and the parties’

 resources in order to remove a non-legal entity and substitute back the correct legal entity.

                                                Respectfully submitted,

                                                ROBINSON, SMITH & WELLS, PLLC

                                                By:     s/Marcie K. Bradley
                                                        Marcie K. Bradley, #028222
                                                        633 Chestnut Street, Suite 700
                                                        Chattanooga, TN 37450-1801
                                                        (423) 665-9529
                                                        mbradley@rswlaw.com
                                                        Counsel for Defendant



                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 20, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. All other parties will be served by regular
 U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

                                R. Wayne Culbertson, Esq.
                                Joseph W. McMurray, Esq.
                                119 W. Market Street
                                Kingsport, Tennessee 37660


                                                ROBINSON, SMITH & WELLS, PLLC

                                                By:     s/Marcie Kiggans Bradley




                                     5
Case 2:19-cv-00149-PLR-CRW Document 18 Filed 11/20/19 Page 5 of 5 PageID #: 94
